DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  No claim, does recite a torsion testing machine. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as where the “through torsion testing” come from.  Claim 1 only recite a very known additively manufacturing of an article.  Then claim 2, recite torsion testing.  No indication of such testing is positively recited in claim 1, therefore, the term “throughout torsion testing” lacks proper antecedent basis. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, are rejected under 35 U.S.C. 103 as being unpatentable over “Fast Radius”,  https://www.fastradius.com
	It is well known, that the build plate is arguably one of the most important parts of any 3D printer, one cannot very well print without it, and is a flat surface that printed objects will stick to during a print.  Since a test head is generally an object of a specific shape, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify Fast Radius machinery to additively manufacture any object such as a test head (see the website). 
	Regarding claim 6, once an article is manufactured, it can be used for its purposed function.  In this case, if an article is shaped to be torqued by a socket it can be coupled to a standard socket wrench. 

Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al., U.S. Publication Number 2018/0257141.   
	Regarding claim 1, Hofmann discloses a  methods for fabricating strain wave gear flexsplines using metal additive manufacturing, and  teaching or suggesting features of the 
disposed atop the bottom and defining a cylindrical volume, and gear teeth 
disposed on an upper outer surface of the cup wall's edge (see claim 1).  Hoffmann does not show the exact claimed test head.  It would have been obvious, however, for a skill artisan, before the effective filing date of the invention to modify his device and additively manufacture any object such as a test head to be torqued by a socket. .Because, if he can manufacture, a strain wave gear flexsplines, by simple, modification, he is capable of making other similar objects such as a specific test head.
	Regarding claim 6, the article is being manufactured, for the purposed of being coupled to a standard socket wrench.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, June 10, 2021